976 So. 2d 656 (2008)
Leon KNOWLES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-4144.
District Court of Appeal of Florida, Fourth District.
March 12, 2008.
Leon Knowles, Century, pro se.
Bill McCollum, Attorney General, Tallahassee, and Diane F. Medley, Assistant Attorney General, West Palm Beach, for appellee.
*657 PER CURIAM.
Leon Knowles appeals from the denial of a motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). He asserted that he was entitled to prison credit for time served following a violation of probation. Scott v. State, 872 So. 2d 1011 (Fla. 5th DCA 2004). The trial court failed to attach portions of the record which clearly refute Knowles's allegations. Florence v. State, 963 So. 2d 927 (Fla. 4th DCA 2007). We remand for the attachment of portions of the record conclusively refuting appellant's claims or for any other appropriate relief.
SHAHOOD, C.J., WARNER and GROSS, JJ., concur.